Citation Nr: 0112728	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial compensable evaluation for 
shell fragment wound of the chin.

3.  Entitlement to an initial compensable evaluation for 
shell fragment wound of the right hand.

4.  Entitlement to an initial evaluation in excess of 10 
percent for shell fragment wound of the left arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The issues of entitlement to 
service connection for a left knee disability and for 
increased evaluations for shell fragment wounds of the chin 
and right hand will be addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this issue has been obtained.

2.  The veteran's shell fragment wound of the left arm is 
productive of painful motion.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
shell fragment wound of the left arm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his shell fragment wound of the 
left arm is more disabling than currently evaluated.  As to 
the veteran's claim for a higher rating, the Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the VA provided 
the veteran with a physical examination and afforded him with 
personal hearings before the RO and the Board.  As the 
veteran never received medical care for his disability, there 
were no relevant treatment records to obtain.  Therefore, the 
VA has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  The record shows that the RO granted 
service connection for shell fragment wound of the left arm 
in the September 1999 rating decision and assigned a 10 
percent evaluation effective from December 1998.  The veteran 
expressed disagreement with this initial rating.  Therefore, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In relation to the present appeal, the service medical 
records show that the veteran sustained shell fragment wounds 
of the left arm, with no artery or nerve involvement, in 
December 1966.  The veteran underwent debridement and delayed 
closure of the left arm.  The remainder of the service 
medical records are negative for complaints or findings 
regarding the left arm.

Treatment records from Burning Springs Medical Clinic from 
1988 through 1998 contain no relevant information.  During a 
VA examination in June 1999, the veteran complained only of 
some pain in the area of the scar when he stretched his left 
arm to full length.  The examiner described the scar as 3 
centimeters, horizontal, and with a normal texture.  There 
was no tenderness, adherence, ulceration, breakdown, 
depression, elevation, underlying tissue loss, inflammation, 
edema, or keloid.  The color of the scar was very comparable 
to the surrounding skin and there was no disfigurement.  The 
veteran had full range of motion of the shoulders, but 
complained of slight pain in the region of the scar at the 
extremes of motion.  He was diagnosed with shell fragment 
wound residuals of the left arm.

The veteran appeared at personal hearings in February 2000 
and February 2001 before the RO and the Board respectively.  
He testified that his left arm scar was painful when he 
stretched the arm.  It sometimes hindered him at work, but he 
had received no medical care for the left arm since his 
discharge from active service.

The veteran's shell fragment wound of the left arm has been 
assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  This 
Diagnostic Code provides for a maximum 10 percent evaluation 
for a tender and painful scar.  Therefore, the Board must 
consider whether the application of alternative diagnostic 
codes would afford the veteran a higher rating.  Diagnostic 
Code 7800 provides a 30 percent evaluation for severely 
disfiguring scars and Diagnostic Code 7806 provides a 30 
percent evaluation for exudation or itching constant, 
extensive lesions, or marked disfigurement.  However, the VA 
examiner found no disfigurement due to the veteran's scar, 
and the scar is not productive of lesions, exudation, or 
itching.  Likewise, the veteran's scar is not characterized 
as a burn, and so Diagnostic Code 7801 is not for 
application.

Finally, the veteran's scar may be rated on limitation of 
motion of the part affected.  See Diagnostic Code 7805.  
Limitation of motion of the arm to midway between side and 
shoulder level warrants a 30 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The VA examination, 
however, found a full range of motion of the arms, and the 
veteran is already compensated 10 percent for painful motion 
due to the shell fragment wound.  Accordingly, the Board can 
find no basis under which to grant an increased evaluation 
and the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that his shell 
fragment wound of the left arm has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for shell fragment 
wound of the left arm is denied.


REMAND

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the service medical 
records show that the veteran sustained shell fragment wounds 
of the chin and right hand, with no artery or nerve 
involvement, in December 1966.  The veteran underwent closure 
of the chin.  The remainder of the service medical records 
are negative for complaints or findings regarding the chin 
and right hand.  In March and May 1967, the veteran was seen 
for left knee pain.  Physical examination and x-ray 
identified a protruding tibial tuberosity.  The veteran was 
diagnosed with Osgood-Schlatter's disease.

During a VA scars examination in June 1999, the veteran 
reported the presence of numbness and stiffness at the bottom 
of the lip.  He also had difficulty talking in cold weather.  
Physical examination found a four centimeter scar, with no 
tenderness, adherence, ulceration, breakdown, depression, 
elevation, underlying tissue loss, inflammation, edema, or 
keloid.  The color of the scar was very comparable to the 
surrounding skin and there was no disfigurement.

As to the right hand, there was a tiny piece of shrapnel on 
the dorsum of the hand, just proximal to the base of the 4th 
finger.  The veteran stated that the shrapnel entered a few 
centimeters proximal to this location.  The shrapnel was one 
to two millimeters in length.  The examiner could not discern 
a scar.  The veteran reported that in the past 10 to 15 
years, he had a problem with his right 5th finger.  There was 
a progression of pulling back of this finger in which the 
proximal interphalangeal joint was quite immovable at a 90 
degree angle and, on the plantar aspect between the knuckle 
and first interphalangeal joint, there was a pad of 
relatively hard non-bony tissue.  Examination of the hands 
was essentially normal except that the veteran was unable to 
extend the proximal interphalangeal joint of the right 5th 
finger while performing maneuvers.

At his personal hearings before the RO and the Board, the 
veteran made the same complaints regarding the numbness of 
his chin and the bent right 5th finger, but stated that he 
had never received medical care for these disabilities.  As 
to his left knee, he reported that he had injured it prior to 
service, but that active duty had aggravated it.  He claimed 
that it was swollen several times and that he received 
treatment in the field.  He had also received no medical 
treatment for this disability, other than having fluid 
removed in the 1970's and these records were no longer 
available.

Based upon the foregoing, the Board finds that the VA 
examinations concerning the shell fragments wounds of the 
veteran's chin and right hand are inadequate.  The examiner 
made no finding as to whether the numbness and speech 
impairment complained of by the veteran were related to the 
shell fragment wound of the chin.  He also made no finding as 
to whether the bent 5th finger was related to the shell 
fragment wound of the right hand.  When the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that the veteran must be afforded 
comprehensive examinations to identify the symptomatology 
attributable to his shell fragment wounds.

In addition, the veteran did not receive a VA examination in 
connection with his claim for service connection for a left 
knee disability.  As aforementioned, the VA's duty to assist 
the veteran with the development of his claims has been 
substantially heightened.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  Under 
these circumstances, the Board is of the opinion that it may 
not properly proceed with appellate review until the veteran 
has been afforded a VA examination in relation to his claimed 
left knee disability.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be scheduled for 
appropriate VA specialty examinations in 
connection with his service connection 
and increased rating claims.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  The 
examiners should review the service 
medical records and the opinions of all 
VA physicians.  All clinical and special 
test findings should be reported.  The 
examiners should clearly report the 
symptomatology attributable to the shell 
fragment wounds of the right hand and 
chin.  As to any left knee disability 
which is diagnosed, the examiners should 
offer an opinion as to the relationship, 
if any, to the veteran's military 
service.  In particular, the examiners 
should address whether it is at least as 
likely as not that any current left knee 
disability was caused by, or aggravated 
by, injury incurred during active 
service.  A complete rationale for any 
offered opinion with specific references 
to the record must be provided by the 
examiners.

2.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

3.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefits sought on appeal remain 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



